FILE COPY




                               Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 26, 2020

                                       No. 04-20-00228-CR

                                     Jorge RODRIGUEZ, Jr.,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2019CRB000030D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER

        The reporter’s record was originally due June 29, 2020, but was not filed. On July 15,
2020, this court notified the court reporter that the reporter’s record was late and to file either a
notification of late record by July 25, 2020 or the reporter’s record by August 14, 2020. At this
time, the court reporter has not responded to our notice. We therefore ORDER the court
reporter to file the reporter’s record by September 10, 2020. Failure to respond may result in
contempt proceedings.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court